UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

JAMES PATRICK WAGNER, Individually and Case No.:
on Behalf of Others Similarly Situated,

 

Vv.

PLEXOS GROUP, L.L.C.

 

ORIGINAL COMPLAINT

SUMMARY

1. Plexos Group, L.L.C. (Plexos) does not pay its hourly employees overtime as required
by the Fair Labor Standards Act, 29 U.S.C. §201, ef. seq. (FLSA).

2. Instead, Plexos pays its hourly employees the same hourly tate for all hours worked in
a workweek, including those in excess of 40 in a workweek (straight-time-fot-overtime).

3, Plexos’s sttaight-time-for-overtime pay plan violates the FLSA because hourly
employees are owed overtime for hours worked in excess of 40 in a week at the rate of one-and-one-
half times their regular rates.

4. James Patrick Wagner (Wagner) brings this action to recover the unpaid overtime and
other damages owed to him and the other employees to whom Plexos paid straight-time-for-overtime.
JURISDICTION AND VENUE

5. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action
atises under a federal statute. 29 U.S.C. § 216().

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because Plexos is a

tesident of this District.

 
Case 3:19-cv-00822-SDD-EWD Document1 11/26/19 Page 2 of 10

PARTIES

7. Wagner worked for Plexos as an Inspector ftom approximately November of 2017 to
January of 2018 and again from February 2018 to June of 2018.

8. Throughout his employment, Plexos paid Wagner the same houtly rate for all the hours
he worked including those in excess of 40 in a workweek.

9, Wagnet’s consent to be party plaintiff is attached.

10. Wagner brings a FLSA collective action on behalf of himself and all other of Plexos’s
employees who were paid according to Plexos’s straight-time-for-overtime pay plan.

Lil The FLSA collective group of employees Wagner seeks to represent consists of:

All hourly employees employed by Plexos in the U.S. and/or U.S. Territories

and who wete paid according to Plexos’s straight-time-fot-overtime pay plan

at any time during the last 3 years (the Straight-Time-Fot-Overtime Workers).

12. Plexos is a Louisiana limited liability company with its headquarters in Baton Rouge,
Louisiana.

13. Plexos provides business consulting services, class action settlement/third party
administration services and disaster tecovety setvices.'

14. Plexos may be served by serving its registered agent for service of process: David
Fulton Odom, 1800 City Farm Dr., Building 4, Suite B, Baton Rouge, Louisiana 70806, or at any other
place where David Fulton Odom may be found.

FLSA COVERAGE
15. For at least the past 3 years, Plexos has been an employer within the meaning of section

3(d) of the FLSA. 29 US.C. § 203(d).

 

1 https://www.plexosgroup.com/index.php/sertvices

_2-
Case 3:19-cv-00822-SDD-EWD Document1 11/26/19 Page 3 of 10

16. For at least the past 3 yeats, Plexos has been part of an enterprise within the meaning
of section 3(t) of the FLSA. 29 US.C. § 203(1).

17. For at least the past 3 years, Plexos has been part of an enterprise engaged in
commetce ot in the production of goods for commerce within the meaning of section 3(s)(1) of the
FLSA, 29 U.S.C. § 203(s)(1).

18. Plexos has, and has had, employees engaged in commerce or in the production of
goods for commerce, or employees handling, selling, or otherwise working on goods or materials
(including smart phones/devices, computers, office equipment, etc.) that have been moved in ot
produced for commetce.

19. Further, Plexos’s annual gross volume of sales has well exceeded $1,000,000 for at
least the past 3 years.

20. For at least the past 3 years, Wagner and the Straight-Time-Fot-Overtime Workers
were engaged in commerce or in the production of goods for commetce.

21, Plexos treated all its Straight-Time-For-Overtime Workers (including Wagnet) as
employees by setting their work schedules, controlling theit job assignments, withholding taxes from
theit pay, and maintaining their personnel records.

FACTS

22. Plexos bills itself as “one of the most experienced business consulting, program
management, and third-party administration teams in the industry?”

23: Wagner and the Straight-Time-For-Overtime Workers are the employees who perform

the various disaster recovery and related services for Plexos.

 

2 https://www.plexoseroup.com/index.php/setvices
tp p group pap

-3-
24. Plexos’s Straight-Time-Fotr-Overtime Workers, including Wagner, typically worked
mote than 40 hours a week.
25. Indeed, Plexos’s Straight-Time-For-Overtime Workers, including Wagner, often
worked 80 or more hours pet workweek.
26. Plexos paid all its Straight-Time-For-Overtime Workers pursuant to its straight-time-
for-overtime pay plan.
27. In Februaty of 2018 Wagner went to work for Plexos as an Inspector in the US. Virgin
Islands.
28. As an Inspector Wagner was responsible for working with FEMA inspecting homes
to determine the nature and extent of hurricane damage the structures sustained.
29. Plexos’s records reflect the hours Wagner worked each workweek and pay period.
30. Plexos paid Wagner an hourly rate for all the hours he worked, including those in
excess of 40 in a week.
31. Plexos never guatanteed Wagner a minimum salary pet week.
32. Indeed, his offer letter from Plexos confirms he was considered an houtly, non-
exempt, full time employee:
Please note that this letter supersedes all prior written or oral offers, agreements, and
understandings between you and PLEXOS. PLEXOS is a Louisiana Corporation headquartered
in Baton Rouge Louisiana. Louisiana is an "employment-at-will" state, which may be found in
Article 2747 of the Louisiana Civil Code. Your employment will be "at will." That is, either you
or PLEXOS may terminate this employment relationship at any time, for any reason or for no
reason at all. In accepting this offer of employment, you certify your understanding that your
employment will be on an at-will basis, and that neither you nor any PLEXOS representative
have entered into a contract regarding the terms or the duration of your employment.
You will be classified as a non-exempt, full time employee. You will be paid an hourly rate of

$55.00 per hour. Overtime will not be allowed unless prior authorization is given by the client.
You may be required to work nights and/or weekends.

 
33. Although he often worked 60 or even 80 or mote hours per workweek, Plexos never
paid Wagner any overtime but, rather, paid him straight-time-for-overtime as shown on the following

earnings statement:

 

 

 

EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 80.00 55.0000 4400.00 400.00 22000.00
Salary 9570.00
Straight Time OT 152.00 55.0000 8360.00 152.00 8360.00
Overtime 210.75 11591.25
Total Hours 232.00 762.75
Gross Earnings 12760.00 §1521.25
Total Hrs Worked 232.00
Exp Reimb Non Ta 309.00 1269.75
Per Diem 3116.00 7936.50
REIMB & OTHER PAYMENTS 3425.00 9206.25

 

 

 

34. Allof Plexos’s Straight-Time-Fot-Overtime Workers perform duties like those Wagner
performed like inspecting hurticane-damaged structutes and collecting information from
homeownets inputting the information into Plexos’s system.

35. The Straight-Time-For-Overtime Workers worked similar hours and were denied
overtime as a result of the same illegal straight-time-for-overtime pay practice.

36. All of Plexos’s Straight-Time-For-Overtime Workers regularly worked in excess of 40
houts in a workweek.

37. Instead of paying Straight-Time-For-Overtime Workers overtime, Plexos paid them
only their regular houtly rate for all their working hours including those in excess of 40 in a workweek.

38. As a result, Plexos failed to pay the Straight-Time-Fot-Overtime Workers proper

overtime compensation for hours worked in excess of 40 in a workweek.

 
FLSA VIOLATIONS

39, Wagner incorporates all preceding paragraphs.

40. Plexos’s sttaight-time-for-overtime pay plan violates the FLSA because Wagner and
the other Straight-Time-For-Overtime Workers did not receive overtime pay for hours worked over
40 in a week at the rate of 1.5 times their regular hourly rates of pay.

41. Plexos knew, or showed reckless disregard for whether, its straight-time-fot-overtime
pay plan violated the FLSA.

42. Plexos’s failure to pay overtime compensation to the Straight-Time-For-Overtime
Workers was not based on any reasonable interpretation of the law.

43, Not was Plexos’s decision not to pay overtime made in good faith.

44. Accordingly, Wagner and the Straight-Time-For-Overtime Workers are entitled to
recover their unpaid overtime under the FLSA, liquidated damages, attorney’s fees, and costs.

COLLECTIVE AND CLASS ACTION ALLEGATIONS

45. Wagner incorporates all preceding paragraphs.

46. Numerous employees have been denied overtime by Plexos’s straight-time-for-
overtime pay plan which is in willful violation of the FLSA.

47, Numerous other individuals who worked with Wagner indicated they were paid in the
same manner, performed stmilat work, and were not properly compensated for all hours worked as
requited by the FLSA.

48. From his observations and expetience working for Plexos, Wagner is aware that
Plexos’s illegal practices or policies have been imposed on the Straight-Time-For-Overtime Workers.

49. The Straight-Time-For-Overtime Workers all regularly worked in excess of 40 houts

per week and received only their regular houtly tates for all hours worked.

 

 

 
50, These employees are similarly situated to Wagner tn terms of re/evant job duties, pay
provisions, and employment practices.

51. Plexos’s failure to pay overtime as required by the FLSA results from a generally
applicable, systematic pay plan that is not dependent on the personal circumstances of the Straight-
‘Time-For-Overtime Workers.

52. Thus, Wagnet’s expetiences are typical of the experiences of the Straight-Time-For-
Overtime Workers.

53. The specific job titles or precise job locations of the various Straight-Time-For-
Overtime Workers do not prevent collective treatment.

54. All Straight-Time-For-Overtime Workers, regardless of their precise job requirements
ot tates of pay, are entitled to overtime for hours worked in excess of 40 in a week.

55. Wagner has no interests contrary to, or in conflict with, the Straight-Time-For-
Overtime Workers.

56. Like each Straight-Time-For-Overtime Worker Wagner has an interest in obtaining the
unpaid overtime wages owed to him under federal law.

57, A collective action, such as the instant one, is superior to other available means for fair
and efficient adjudication of the lawsuit.

58. Absent this collective action, many Straight-Time-For-Overtime Workers likely will
not obtain redress of their injuries and Plexos will reap the unjust benefits of violating the FLSA.

59. Furthermore, even if some of the Straight-Time-For-Overtime Workers could afford
individual litigation against Plexos, it would be unduly burdensome to the judicial system.

60. Although the issue of damages may be somewhat individual in character, there is no
detraction from the common nucleus of liability facts.

61. Therefore, this issue does not preclude collective action treatment.

-7-

 
Case 3:19-cv-00822-SDD-EWD Document1 11/26/19 Page 8 of 10

62.

RELIEF SOUGHT

Wherefore, Wagner prays for:

(a) an order allowing Wagnet’s claims to ptoceed as a FLSA collective action and
directing notice to the other Straight-Time-For-Overtime Workers;

(b) judgment finding Plexos in violation of the FLSA;

(c) judgment finding Plexos liable to Wagner and the Straight-Time-For-Overtime
Workers for unpaid overtime and an equal amount of liquidated damages;

(d) judgment awarding Plexos and the Straight-Time-For-Overtime Workers
reasonable attorney’s fees and costs of this action;

(e) judgment awarding Plexos and the Straight-Time-For-Overtime Workers pre-
and post-judgment interest at the highest rates allowed by law; and

(f) such other and further relief as may be necessary and approprtiate.

Respectfully submitted:

By:_/s/ Philip Bohrer

Philip Bohrer (Bar Number: 14089)
phil@bohrerbrady.com

Scott E. Brady (Bar Number: 24976)
scott@bohrerbrady.com

BOHRER BRADY, LLC

8712 Jefferson Highway, Suite B
Baton Rouge, Louisiana 70809
Telephone: (225) 925-5297
Facsimile: (225) 231-7000

Richard J. (Rex) Burch (To be admitted Pro Hac Vice)
‘Texas Bar No. 24001807

Bruckner Burch PLLC

8 Gteenway Plaza, Suite 1500

Houston, Texas 77046

713-877-8788 — Telephone

713-877-8065 — Facsimile
rburch@brucknerburch.com
Case 3:19-cv-00822-SDD-EWD Document1 11/26/19 Page 9 of 10

Michael A. Josephson (Jo be admitted Pro Hac Vice)
Texas Bar No. 24014780

JOSEPHSON DUNLAP

11 Greenway Plaza, Suite 3050

Houston, Texas 77046

713-352-1100 — Telephone

713-352-3300 — Facsimile
mjosephson@mybackwages.com
Case 3:19-cv-00822-SDD-EWD Document1 11/26/19 Page 10 of 10

Print Name: J2Mes Patrick Wagner

1. Thereby consent to participate in a collective action lawsuit against Plexos Group (and its related
entities) to pursue my claims of unpaid overtime during the time that I worked with the company.

No

I understand that this lawsuit is brought under the Fair Labor Standards Act, and consent to be
bound by the Court’s decision.

3. I designate the law firm and attomeys at BRUCKNER BURCH PLLC as my attorneys to prosecute my
wage claims.

4. I authorize the law firm and attorneys at BRUCKNER BURCH PLLC to use this consent to file my
claim in a separate lawsuit, class/collective action, or arbitration against the company.

Signature: hr Date Signed: Nov 20, 2019

-10-
